Citation Nr: 0740919	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for COPD.  In 
June 2007, the Board remanded the COPD claim to the RO for 
additional development of relevant evidence.

The veteran has also appealed to the Board claims seeking 
service connection for diabetes mellitus and diabetic 
retinopathy, each claimed as due to exposure to Agent Orange 
or other herbicide agents during service.  In the June 2007 
decision, the Board stayed adjudication of the diabetes 
mellitus and diabetic retinopathy claims, pending a final 
decision on the appeal of Haas v. Nicholson, 20 Vet. App. 257 
(2006); No. 2007-7037 (Fed. Cir., argued Nov. 7, 2007), a 
case involving service connection for disability based on 
herbicide exposure in which the evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  The stay on the veteran's 
herbicide-related claims continues.



FINDINGS OF FACT

1.  During service, the veteran was noted to have chronic 
bronchitis, but was not diagnosed with COPD.

2.  At separation from service, the veteran was not found to 
have bronchitis, COPD, or any other chronic respiratory 
disorder.

3.  COPD noted many years after service has not been 
medically linked to service.


CONCLUSION OF LAW

Current COPD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The RO provided the veteran pre-adjudication notice by a 
letter dated in August 2001, and provided additional VCAA 
notice in a September 2007 supplemental statement of the 
case.  While all required elements of VCAA notice were not 
provided prior to the initial adjudication, the veteran has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The veteran has not alleged or demonstrated any 
prejudice as a result of the untimely notification, nor has 
any been shown.  Therefore no presumption of prejudicial 
error as to such notice arises in this case.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, supra, identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, supra, requesting the claimant to provide evidence 
in his or her possession that pertains to his claim.  

With respect to the COPD claim, VA has obtained service 
medical records, and has assisted the veteran in obtaining 
evidence.  VA scheduled the veteran for a physical 
examination to obtain a medical opinion as to the etiology of 
his COPD.  All known and available records relevant to that 
claim have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection for COPD

The veteran contends that he has COPD that began during 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

During service, the veteran was seen on numerous occasions 
for upper respiratory infections and a chronic cough.  In 
1971 and 1972, treating practitioners listed diagnoses of 
chronic bronchitis.  No respiratory abnormality was noted on 
the report of a July 1973 medical examination of the veteran 
for separation from service.  That examination included chest 
X-rays.

In July 2001, the veteran filed a claim for service 
connection and VA compensation for several disabilities, 
including COPD.  He submitted records of medical treatment 
received at a university hospital in 1996 through 1998.  The 
records primarily address treatment for coronary artery 
disease.  They show that, in 1996, the veteran reported a 
history of chest pain, hypertension, duodenal ulcer, sleep 
apnea, and chronic bronchitis.  He stated that he had smoked 
cigarettes at a rate of three to four packs per day for 36 
years.  Treatment notes from 1997 reflect that he was taking 
asthma medications.  Treatment notes from 1998 show a history 
of COPD, and a practitioner's finding of inspiratory wheezing 
in the upper lobes bilaterally.  VA outpatient treatment 
records from 2002 to 2004 continue to note a history of COPD.

In June 2007, the Board remanded the veteran's COPD claim for 
the RO to schedule a VA examination of the veteran.  The 
Board indicated that the examiner should review the veteran's 
claims file, and provide an opinion as to the likelihood that 
the veteran's current COPD was related to his service.  The 
RO scheduled the veteran for a VA examination in July 2007.  
The veteran did not report for the examination.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.  The veteran has not shown good cause for his 
failure to appear for his scheduled VA examination; 
therefore, the Board must proceed based upon the record 
before us.

The evidence shows that, during service, the veteran was 
noted to have chronic bronchitis, but there was no indication 
or diagnosis of COPD.  No chronic respiratory disorder was 
noted at the time of his separation from service, and there 
is no evidence of COPD for many years thereafter.  There are 
no medical records addressing the veteran's respiratory 
system during the years immediately following service. 


Medical records dated many years after service indicate that 
the veteran now has COPD.  There is no medical finding or 
professional opinion supporting a link between the veteran's 
bronchitis during service and COPD noted more than twenty 
years after service, and the veteran, as a layman, lacks the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board finds that the 
preponderance of the evidence is against service connection 
for COPD.


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


